Citation Nr: 0125508	
Decision Date: 10/30/01    Archive Date: 11/05/01	

DOCKET NO.  99-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to an earlier effective date for the award of 
a 10 percent evaluation for a shell fragment wound to the 
left calf prior to February 25, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

In September 1999, the veteran's representative filed a 
timely notice of disagreement to an August 1999 rating 
determination.  A statement of the case was issued in 
September 1999.  A timely substantive appeal was received by 
the veteran in October 1999.  Accordingly, the issues cited 
within the September 1999 statement of the case are before 
the Board at this time.  At that time, the veteran indicated 
that he wished a hearing.  However, in a June 2000 report of 
contact, it was indicated that this request for a hearing had 
been canceled.  A supplemental statement of the case 
regarding the issues before the Board at this time was 
presented to the veteran in August 2000.  

In September 2000, the veteran filed another claim.  At that 
time, he sought an increased evaluation for his 
post-traumatic stress disorder (PTSD).  In July 2001, the RO 
continued and confirmed the previous rating decision that 
established his PTSD as 30 percent disabling.  The veteran 
has not appealed this determination to the Board.  In written 
arguments submitted by the veteran's representative in 
September and October 2001, no reference was made to this 
issue.  Accordingly, this issue is not before the VA at this 
time.  

In September 2000, the veteran's representative attempted to 
withdraw the issue of whether new and material evidence had 
been submitted to reopen a claim of service connection for 
bilateral hearing loss.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  However, 
an authorized representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2001).

In this case, the veteran filed the substantive appeal and 
the veteran's representative has attempted to withdraw the 
substantive appeal without the express written consent of the 
appellant.  As a result, the withdrawal of this claim is 
invalid.  The Board will proceed to adjudicate this claim.  
The Board finds no prejudice to the veteran in proceeding 
with the issue at this time and significant prejudice to the 
veteran in not addressing this issue without his express 
written consent.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2.  In a June 1994 rating determination, the RO continued the 
denial of the veteran's claim of service connection for 
hearing loss.  

3.  Evidence submitted subsequent to the RO's June 1994 RO 
decision includes a reiteration of the veteran's statements 
in support of his claim and a VA audiological evaluation 
dated July 2000, which stated the veteran had normal hearing, 
bilaterally, according to the VA's definition of normal 
hearing.  

4.  The evidence received since the June 1994 rating 
determination regarding the veteran's hearing loss is either 
cumulative or redundant, and thus not new, or provides 
additional evidence in support of denial of the veteran's 
claim of service connection for hearing loss.  

5.  In a June 1994 rating determination, service connection 
for a shrapnel wound of the left leg was awarded and a 
noncompensable evaluation was assigned.  This noncompensable 
evaluation was primarily based on a VA general medical 
examination dated May 1994 which specifically found a status 
post shrapnel wound, left leg, with "no disability found."  
The veteran did not appeal this determination to the Board.  

6.  In a statement from the veteran's representative dated 
February 25, 1999, the veteran's representative requested an 
increased evaluation for the service-connected shell fragment 
wound of the left calf.  A VA evaluation was held in April 
1999.  Based on this examination, the RO, in an August 1999 
rating determination, awarded the veteran a 10 percent 
evaluation for his shell fragment wound to the left calf from 
February 25, 1999.  

7.  Clear and unmistakable error does not exist within the 
RO's June 1994 determination regarding the evaluation of the 
veteran's service-connected shrapnel wound to the left leg.  


CONCLUSIONS OF LAW

1.  The June 1994 RO decision, which denied service 
connection for hearing loss, is final.  The evidence received 
since the June 1994 RO decision is not new and material, and 
the claim for the benefit is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 and 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (2001).  

2.  An effective date earlier than February 25, 1999, for the 
award of a 10 percent evaluation for a shell fragment wound 
to the left calf is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a service medical report dated October 1968, it was 
indicated that the veteran had decreased hearing in both ears 
since exposed to sound trauma several months ago.  The 
veteran was diagnosed at that time with sensorineural hearing 
loss.  At the separation evaluation in November 1968, the 
veteran indicated hearing loss.  However, at an audiological 
evaluation held that month, pure tone thresholds, in 
decibels, were as follows:  





HERTZ


500
1000
2000
4000
RIGHT
20
15
10
35
LEFT
10
0
5
25

An additional audiological evaluation was performed.  Pure 
tone thresholds, in decibels, were as follows:  





HERTZ


500
1000
2000
4000
RIGHT
15
15
10
30
LEFT
20
15
5
25

The veteran's service medical records contain no reference to 
a chronic disability associated with the veteran's 
service-connected shrapnel wound to the left leg.  

At a VA evaluation held in August 1970, it was noted that 
while the veteran was under heavy fire in the swamps he 
caught his right leg on some barbed wire.  Within 24 hours 
this wound had become severely infected.  He was hospitalized 
for approximately one month for treatment of acute cellulitis 
on the right leg.  Treatment included incision and drainage.  
In August 1970, the veteran stated that he had no problems 
with the leg at that time except when he does a lot of 
walking (when it became stiff and tight).  He had no 
recurrence of the acutely inflamed or swollen leg.  
Examination of the right leg was negative to examination.  No 
swelling and no tenderness were found.  It was indicated that 
there were two "very hard to see" scars in the pretibial 
area, apparently the result of the incision and drainage.  
The veteran was diagnosed with a history of cellulitis of the 
right leg, with no evidence of residuals.  

In an audiological evaluation held in August 1970, the 
audiologist found that the veteran's hearing acuity was 
"within normal limits, bilaterally."  

In a November 1970 rating determination, the RO found no 
evidence of deafness or cellulitis.  Accordingly, these 
claims were denied.  The claim of service connection for 
bilateral hearing loss has been denied on several occasions.  
The veteran filed a claim seeking service connection for 
bilateral hearing loss and shrapnel in the left leg calf in 
September 1993.  Based on this claim, additional VA 
evaluations were performed.  In a VA evaluation held in May 
1994, it was noted that the veteran had received a Bronze 
Star as well as the Purple Heart for his service.  In regards 
to the residuals of the right leg laceration and cellulitis, 
the veteran stated that, under combat conditions, he hit was 
injured in barbed wire.  The veteran reported no disability 
at the present time from the cellulitis.  In regards to the 
left leg shrapnel, the veteran contended that this would show 
on a routine x-ray study.  With regard to his hearing loss, 
the veteran noted that he was near when an artillery shell 
burst.  He had a loss of consciousness, was disoriented for 
some period of time, and had tinnitus and hearing loss for a 
period of time.  The veteran contended that his hearing has 
never been normal and has been getting more involved.  

Physical examination at this time noted the residuals of a 
laceration and cellulitis to the right leg.  However, no 
disability was found.  A shrapnel wound to the left leg was 
also indicated.  However, once again, no disability was 
found.  

In a VA audiological evaluation held in May 1994, pure tone 
thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
40
LEFT
25
20
25
30
35

The average pure tone air conduction thresholds for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 30 in 
the right ear and 28 in the left ear.  Speech audiometric 
testing revealed a speech recognition ability of 92 percent 
in the right ear and 84 percent in the left ear.  It was 
indicated that the veteran was a candidate for mild-gain 
canal-style type hearing aids.  He also recommended an 
amplified stethoscope and telephone amplifier.  

In a June 1994 rating determination, service connection was 
established for a status post shrapnel wound of the left leg.  
A noncompensable rating was assigned based on the recent VA 
examination.  Service connection was again denied for hearing 
loss.  The RO noted that the audiometric examination in 1970 
had failed to disclose the presence of impaired hearing, as 
defined in 38 C.F.R. § 3.385.  

The veteran was notified of the June 1994 rating 
determination that month.  The veteran did not appeal this 
determination.  Accordingly, the June 1994 rating 
determination became the final decision of the VA regarding 
the issues before the Board at this time.  

On February 25, 1999, the RO received a request from the 
veteran's representative to reopen the claim seeking a 
compensable evaluation for shell fragment wounds to the left 
calf area.  The veteran also requested service connection for 
bilateral hearing loss.  In light of this claim, additional 
VA evaluations were performed.  In an April 1999 VA 
examination, the veteran's barbed wire injury was again 
indicated.  Inspection of the left lower extremity did not 
reveal any significant scarring.  The veteran noted that he 
had sustained a mortar fragment wound to his left lower 
extremity in February or March 1968.  He indicated that he 
recovered from this injury uneventfully.  He did, however, 
indicate that he had some nocturnal cramping of the left 
lower leg several years ago, but that this condition had 
subsequently subsided and that he did not seem to have any 
symptoms in regard to his shell fragment wound or the barbed 
wire injury.  

The examiner noted that a review of the records indicated 
that the veteran runs several times weekly and also exercises 
regularly without symptoms involving his left leg.  Physical 
examination revealed good arterial circulation in both legs.  
There was no evidence of varicosities and no evidence of 
swelling.  A scar on the lateral aspect at the midpoint of 
the left leg was noted.  The scar was found to be tender.  
However, there was no fascial defect below the scar.  X-ray 
studies of the veteran's tibia and fibula in April 1999 
revealed a 5-millimeter metallic density consistent with 
shrapnel in the soft tissues lateral and posterior to the 
fibula.  No bony injury was seen.  

Based on the April 1999 VA evaluation, the veteran was 
awarded a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (superficial scars, tender and painful 
on objective demonstration) (2001).  Under this diagnostic 
code, a 10 percent evaluation for superficial scars is 
provided when the scars are tender and painful on objective 
demonstration.  New and material evidence warranting the 
reopening of the claim of service connection for hearing loss 
was not found.  The veteran was notified of the August 1999 
rating determination that month.  The veteran appealed this 
determination to the Board.  

The veteran has contended that his left leg disability was 
10 percent disabled prior to February 1999.  He indicated in 
a letter received in June 2000 that most of his life he has 
had intermittent pain and muscle spasms in his left lower 
extremity.  In a June 2000 report of contact, it was 
indicated that the veteran's request for a hearing was 
canceled and that a VA evaluation regarding the hearing loss 
would be requested.  

At a VA audiological evaluation held in July 2000, the 
examiner indicated that the veteran's claims file had been 
reviewed.  The veteran reported having difficulty hearing 
around groups.  The veteran again noted excessive noise 
exposure in the military.  He also noted that he had some 
noise exposure outside the military working around tractors 
and machinery.  No other significant history was noted.  In 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
25
LEFT
10
15
15
20
20

The average pure tone air conduction thresholds of the 
frequencies of 1,000, 2000, 3,000 and 4,000 Hertz were 20 
decibels in the right ear and 18 decibels in the left ear.  
Speech audiometric testing revealed a speech recognition 
ability of 96 percent, bilaterally.  The audiologist noted 
that, according to the VA definition of normal hearing, the 
veteran had "normal hearing, bilaterally."  His speech 
recognition scores were excellent, bilaterally.  The veteran 
was diagnosed with "normal hearing, bilaterally."  

Additional outpatient treatment records were obtained by the 
RO.  These records fail to indicate significant treatment for 
either the left leg or bilateral hearing loss.  

The veteran's representative submitted written argument in 
September and October 2001.  These arguments will be 
addressed below.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim of Service Connection for Bilateral Hearing Loss.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court) in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), contains extensive provisions 
modifying the adjudication of all pending claims.  The new 
law revises the former § 5107(a) of title 38 United States 
Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2));

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) (revising the 
definition of new and material evidence) that is effective 
only for claims filed on or after August 29, 2001.  Since 
this claim was already pending on August 29, 2001, the 
revised version of 38 C.F.R. § 3.156(a) is not applicable to 
this matter.  Moreover, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The new VCAA provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Board finds that the language of this section appears on 
first reading to indicate that the new law continues to place 
on the claimant the burden of coming forth with new and 
material evidence to reopen a previously denied claim.  The 
Board believes that to read this language to impose an 
obligation on the Secretary to conduct the duty to assist as 
enhanced by the VCAA prior to determining whether the claim 
should be reopened would effectively reverse the statutory 
assignment of the burden.  Even if the Board believed that 
the language of this section could be construed to authorize 
that the duty to assist would be performed before a 
determination is made as to whether new and material evidence 
has been submitted, the Board believes that construction 
would violate the mandate of Barnett v. Brown, 83rd F.3d 
1380, 1384 (Fed. Cir. 1996).  In Barnett, the United States 
Court of Appeals for the Federal Circuit concluded that 
38 U.S.C.A. § 7104 does not merely "empower" but 
"requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  In other words, a finding of new 
and material evidence is a basic jurisdictional test for the 
Board.  It would follow that if the Board has no jurisdiction 
over the merits of the matter, it is prohibited from 
directing development of the claim.  The new law lamentably 
did not address the holding in Barnett as it relates to the 
VCAA. 

Notwithstanding the above discussion of the significance of 
38 U.S.C.A. § 5103A(f) and Barnett, supra., the Board further 
notes that the VCAA also contains a provision indicating that 
nothing in section 5103A precludes the VA from providing a 
claimant such assistance in substantiating a claim as VA 
considers appropriate.  38 U.S.C.A. § 5103A(g) (West Supp. 
2001).  This language appears to indicate that VA may choose 
to provide some assistance in claims to reopen based upon new 
and material evidence, but VA is not obligated provide the 
full scope of assistance provided elsewhere in the VCAA.  
Indeed, under this law VA is not obligated to provide any 
assistance at all in such claims.  In light of this 
discretionary provision, VA chose by rule making to permit 
assistance to claimant by obtaining:

(1) Relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current or 
former employers, and other non-Federal 
governmental sources.  

2) Records in the custody of a Federal 
department or agency.  VA will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.

3) In compensation claims, the claimant's 
service medical records, if relevant to the 
claim; other relevant records pertaining to 
the claimant's active military, naval or air 
service that are held or maintained by a 
governmental entity; VA medical records or 
records of examination or treatment at non-VA 
facilities authorized by VA; and any other 
relevant records held by any Federal 
department or agency.

In any event, regarding both claims before the Board at this 
time, the Board must find that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist regarding this case.  The RO has obtained all 
pertinent medical records regarding the issues before the 
Board at this time and the veteran has been effectively 
notified of the evidence required to substantiate his claims.  
That notice has been provided in a series of communications 
from the RO to the veteran.  In addition, there is no 
indication of existing evidence that could substantiate these 
claims that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature and evidence needed to 
substantiate these claims in multiple communications from the 
RO.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

As the veteran filed his claim in February 1999, the RO 
appears to have used the correct post-Hodge analysis 
regarding new and material evidence, finding within the 
statement of the case of September 1999 that the veteran had 
supplied no new and material evidence to reopen his claim 
(utilizing the correct standard).  Accordingly, the Board may 
proceed with the adjudication of this case.  

In this case, the veteran's representative has contended that 
the Board should utilize the Court's decision in Peters v. 
Brown, 6 Vet. App. 540, 543 (1993) in support of the 
veteran's case.  In Peters, it was noted that the absence of 
service medical records showing hearing difficulties was 
insufficient to overcome the combat veteran's testimony of 
noise exposure and medical evidence of a present hearing loss 
of a type consistent with having been exposed to such noise.  

In this case, there is clear evidence that the veteran did 
have hearing difficulties during his service.  Indeed, the 
service medical records indicate hearing difficulties caused 
by exposure to loud noises during his active service.  
Accordingly, the facts in this case are diametrically opposed 
to those in Peters and the Board finds that decision has no 
bearing on this matter.  The Board does not doubt the 
veteran's exposure to loud noises during his combat service 
in the Vietnam War.  Under the law, however, service 
connection is not granted based upon the presence of injury 
or disease in service.  Service connection is based upon 
whether there is a current disability related to an injury or 
disease of service origins.  Thus, the determinative question 
in this case is not noise exposure or reported hearing 
impairment in service, but whether what happened in service 
ultimately produced a current hearing disability.

The criteria for a disability due to impaired hearing may be 
met in either of the following ways:  (1) When the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; (2) when the 
auditory thresholds for at least three of the frequencies at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or 
greater; or (3) when speech recognition testing using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).  On this standard, the veteran's hearing 
testing of July 2000 would not meet the minimum requirements 
of hearing loss under 38 C.F.R. § 3.385 (2001).  This finding 
is confirmed by the audiologist, who found that the veteran's 
hearing was normal.  Consequently, even if the Board were to 
evaluate this claim on a de novo basis, the Board would be 
required to find that the benefit of the doubt doctrine is 
not for application and that the evidence is against the 
claim of service connection for bilateral hearing loss.  

In this case, the "new" evidence in support of the 
veteran's claim is a VA evaluation held in July 2000 which 
indicated that the veteran's hearing was normal within VA 
perimeters.  This type of evidence does not supply the basis 
to reopen the veteran's previously denied claim or allow the 
claim.  It only supplies additional evidence to deny the 
claim.  The veteran's contentions are simply a reiteration of 
previous contentions made before the RO in 1994.  
Accordingly, it is not new.  In light of the above, the Board 
must find that the veteran's attempt to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
is unsuccessful because the evidence he has submitted does 
not meet the regulatory requirement found in 38 C.F.R. 
§ 3.156(a) (as in effect for claims filed on or after 
August 29, 2001) or under 38 C.F.R. § 3.385 (2001).  See 
Smith v. West, 12 Vet. App. 312 (1999) (holding that if new 
evidence has not been submitted, the veteran had not 
fulfilled the requirements for new and material evidence to 
reopen his claim for service connection).  Accordingly, this 
claim is not reopened.  

III.  Entitlement to an Earlier Effective Date for the Award 
of a
10 Percent Evaluation for the Veteran's Service-Connected
Shell Fragment Wound to the Left Calf

It is contended that the veteran should be awarded a 
10 percent evaluation for his service-connected shell 
fragment wound to the left calf prior to February 25, 1999.  
Under 38 U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. 
§ 3.400(o)(q) (2001), the effective date of a claim received 
after a prior final disallowance will be the date of the 
claim or the date entitlement arose, whichever is later.  

In order for the veteran to prevail in his claim, the Board 
would be required to find clear and unmistakable error (CUE) 
in a series of RO decisions which awarded the veteran a 
noncompensable evaluation for his service-connected left leg 
disorder prior to February 25, 1999.  For example, the June 
1994 rating determination, which awarded the veteran service 
connection for this disability, but only provide a 
noncompensable disability evaluation.  

For CUE error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The veteran's representative, in the September 1999 notice of 
disagreement, contended that there was CUE in that the 
veteran's symptoms at the last examination were the same as 
when he was first injured.  First, the Board must note that 
this connection is inaccurate.  Second, the Board must find 
that the veteran's representative has never cited to any 
particular rating determination and claimed CUE within any 
particular RO rating decision.  Accordingly, there is no 
direct basis to adjudicate the claim of CUE in any prior 
determination.  If the representative wishes to raise the 
issue of CUE, he must cite to a specific rating action.

If the Board were to determine whether CUE existed in any 
prior determination, the Board would be compelled to conclude 
that there is no basis to find CUE in any previous VA 
determination that awarded the veteran a less than 10 percent 
evaluation for this disability.  The June 1994 rating 
determination was clearly based upon the May 1994 VA 
examination, in which the veteran himself noted no disability 
associated with his left leg shrapnel wound.  The examiner 
specifically found "no disability."  Such a fact does not 
support the determination to find CUE in the prior rating 
determination.  With regard to the rating determination of 
November 1970, which denied service connection for 
cellulitis, this rating determination was clearly based on 
the VA examination held in August 1970, in which the veteran 
himself failed to indicate a leg disorder unless he walks for 
long periods of time.  There is little objective evidence to 
support the conclusion that the veteran had a left leg 
disability prior to the examination of April 1999, when it 
was indicated that the scar was "tender."  This fact 
provided a basis to award the veteran a 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for a tender 
and painful scar.  Such a medical finding is not indicated 
within prior examinations.  In fact, the veteran himself 
failed to indicate that his scar was tender prior to the 
April 1999 examination.  

The Board notes that CUE only applies to adjudicative 
determinations.  It is also based only on the facts and the 
law as they existed at the time of the adjudication in 
question.  In this case, the medical facts of record prior to 
the April 1999 examination failed to demonstrate a left leg 
disability.  Adjudications that relied upon those facts did 
not contain CUE.  The record shows the medical facts changed 
based upon a later evaluation.  The fact that subsequent 
evaluations changed the disability picture can not establish 
CUE because the subsequent evaluation was not of record at 
the time of the prior determination. 

Since the RO's determination of June 1994 remains final, the 
veteran cannot be awarded an increased rating for his 
service-connected condition earlier than the date of the 
receipt of the application by the RO to reopen this 
previously and finally denied claim for an increased 
evaluation in February 1999 (or the date entitlement arose, 
whichever is later).  He could also receive an earlier 
effective date if the evidence in the file showed that it was 
factually ascertainable that an increase in disability 
occurred within one year of the date of receipt of the claim 
in February 1999.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  The Court has indicated how the language of 
38 U.S.C.A. § 5110(b)(2) must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (emphasis in 
original).

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application. 

In this case, the Board finds no evidence demonstrates 
increased disability occurred within the one year prior to 
February 1999.  The determination to award the veteran a 
compensable evaluation for this disability was clearly the VA 
examination of April 1999.  Without consideration of this 
evaluation, there would be no basis to award the veteran a 
10 percent evaluation for this disability.  In light of the 
finding that the current medical evidence of record only 
supported the determination to award the veteran a 10 percent 
evaluation for this disability on April 1999, entitlement to 
an effective date earlier than February 25, 1999, for the 
award of a 10 percent evaluation for this service-connected 
disorder, must be denied.  



ORDER

New and material evidence has not been submitted to reopen a 
claim for bilateral hearing loss.  The appeal is denied.  

Entitlement to an effective date earlier than February 25, 
1999, for the award of a 10 percent evaluation for a shell 
fragment wound to the left calf is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

